Exhibit 10.30

LOGO [g232803image-001.jpg]

STARBUCKS CORPORATION

RESTRICTED STOCK UNIT GRANT AGREEMENT

UNDER THE KEY EMPLOYEE SUB-PLAN TO THE

2005 LONG-TERM EQUITY INCENTIVE PLAN

FOR VALUABLE CONSIDERATION, STARBUCKS CORPORATION (the “Company”), does hereby
grant to the individual named below (the “Participant”) an award (the “Award”)
for the number of restricted stock units (the “Restricted Stock Units”) as set
forth below, effective on the Date of Grant set forth below. The Restricted
Stock Units shall vest and become payable in shares of Common Stock (the
“Shares”) according to the vesting schedule described below, subject to earlier
expiration or termination of the Restricted Stock Units as provided in this
Restricted Stock Unit Grant Agreement (“this Agreement”). The Restricted Stock
Units shall be subject to the terms and conditions of this Agreement and the
terms and conditions of the Key Employee Sub-Plan to the 2005 Long-Term Equity
Incentive Plan (together, the “Plan”). Capitalized terms not explicitly defined
in this Agreement but defined in the Plan shall have the same definitions as in
the Plan.

 

Participant:

 

Number of Units:

 

Date of Grant:

 

Vesting Schedule:

 

1. Form and Timing of Payment of Vested Units. Each Restricted Stock Unit
represents the right to receive one Share of Common Stock on the date the
Restricted Stock Unit vests (the “Vesting Date”). Subject to the other terms of
this Agreement and the terms of the Plan, any Restricted Stock Units that vest
will be paid to the Participant solely in whole Shares of Common Stock (and not
in cash, as the Plan permits), on, or as soon as practicable after, the Vesting
Date or, if earlier, the CIC Vesting Date (as defined below), but in any event,
within the period ending on the later to occur of the date that is two and
one-half months from the end of (i) the Participant's tax year that includes the
applicable vesting date or (ii) the Company's tax year that includes the
applicable vesting date.

2. Termination of Employment; Change of Control

2.1 Termination of Employment. Except as provided in Section 2.2 below, the
Restricted Stock Units subject to this Agreement shall immediately terminate and
be automatically forfeited by the Participant to the Company upon the
termination of the Participant's Active Service with the Company for any reason,
including without limitation, voluntary termination by the Participant,
termination because of the Participant's Retirement, Disability or death or
termination by the Company because of Misconduct.

2.2 Change of Control. Upon a Change of Control, the vesting of the Restricted
Stock Units shall accelerate and the Restricted Stock Units shall become fully
vested and payable to the extent and under the terms and conditions set forth in
the Plan (the “CIC Vesting Date”); provided, that for purposes of this
Section 2.2, “Resignation (or Resign) for Good Reason” shall have the following
meaning:

 

   1 of 5    First Name Last Name       U.S. RSU Agreement (Time-vested)



--------------------------------------------------------------------------------

“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of a Participant after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries) prior to the Change of Control, (3) a material
reduction in the Partner’s base salary or total incentive compensation; (4) a
material reduction in the Partner’s benefits unless such reduction applies to
all Partners of comparable rank; or (5) the relocation of the Partner’s primary
work location more than 50 miles from the Partner’s primary work location prior
to the Change of Control. Notwithstanding the foregoing, a Participant shall not
be deemed to have Resigned for Good Reason unless the Participant, within one
year after a Change of Control, (i) notifies the Company of the existence of the
condition giving rise to a Resignation for Good Reason within 90 days of the
initial existence of such condition, (ii) gives the Company at least 30 days
following the date on which the Company receives such notice (and prior to
termination) in which to remedy the condition, and (iii) if the Company does not
remedy such condition within such 30-day period, actually terminates employment
within 60 days after the expiration of such 30-day period (and before the
Company remedies such condition). If the Company remedies such condition within
such 30-day period (or at any time prior to the Participant's actual
termination), then any Resignation for Good Reason by the Participant on account
of such condition will not be a Resignation for Good Reason.

3. Withholding. Regardless of any action the Company and/or the Subsidiary
employing the Participant (the “Employer”) take with respect to any or all
income tax (including U.S. federal, state and local tax and/or non-U.S. tax),
social insurance, payroll tax or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant hereby acknowledges that the
ultimate liability for all Tax-Related Items with respect to the Participant’s
grant of Restricted Stock Units, vesting of the Restricted Stock Units, or the
issuance of Shares (or payment of cash, as applicable) in settlement of vested
Restricted Stock Units is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including the
grant of the Restricted Stock Units, the vesting of the Restricted Stock Units,
the issuance of Shares in settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired at vesting and the receipt of any dividends
and/or any dividend equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Restricted
Stock Units to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Furthermore, if the Participant has
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, the Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant hereby authorizes the Company and/or the Employer, or their
respective agents, in their sole discretion and without any notice to or
authorization by the Participant, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a) withholding from the Participant’s wages or other cash compensation paid by
the Company and/or the Employer; or

 

   2 of 5    First Name Last Name       U.S. RSU Agreement (Time-vested)



--------------------------------------------------------------------------------

(b) withholding from proceeds of the sale of Shares issued in settlement of the
vested Restricted Stock Units, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization), to the extent and in the manner permitted by all applicable
securities laws, including making any necessary securities registration or
taking any other necessary actions; or

(c) withholding in Shares to be issued in settlement of the vested Restricted
Stock Units that number of whole Shares the fair market value of which
(determined by reference to the closing price of the Common Stock on the
principal exchange on which the Common Stock trades on the date the withholding
obligation arises, or if such date is not a trading date, on the next preceding
trading date) is equal to the aggregate withholding obligation as determined by
the Company and/or the Employer with respect to such Award.

To avoid unfavorable accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Company satisfies the
withholding obligation for Tax-Related Items by withholding a number of Shares
being issued under the Award as described above, the Participant hereby
acknowledges that, for tax purposes, the Participant is deemed to have been
issued the full number of Shares subject to the Award, notwithstanding that a
number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of the Participant’s participation in the
Plan. In the event the Tax-Related Items withholding obligation would result in
a fractional number of Shares to be withheld by the Company, such number of
Shares to be withheld shall be rounded up to the next nearest number of whole
Shares. If, due to rounding of Shares, the value of the number of Shares
retained by the Company pursuant to this provision is more than the amount
required to be withheld, then the Company may pay such excess amount to the
relevant tax authority as additional withholding with respect to the
Participant. Finally, the Participant hereby acknowledges that the Participant
is required to pay to the Company or the Employer any amount of Tax-Related
Items that the Employer may be required to withhold or account for as a result
of the grant, vesting of the Participant’s Restricted Stock Units, or the
issuance of Shares in settlement of vested Restricted Stock Units that cannot be
satisfied by the means previously described. The Participant hereby acknowledges
that the Company may refuse to issue or deliver the Shares in settlement of the
vested Restricted Stock Units, or to deliver the proceeds of the sale of Shares
issued in settlement of the vested Restricted Stock Units, to the Participant if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items. The Participant shall have no further rights with
respect to any Shares that are retained by the Company pursuant to this
provision, and under no circumstances will the Company be required to issue any
fractional Shares.

4. Code Section 409A. The Award and payments made pursuant to this Agreement and
the Plan are intended to qualify for an exemption from Code Section 409A.
Notwithstanding any other provision in this Agreement and the Plan, the Company,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify this
Agreement and/or the Plan so that the Restricted Stock Units granted to the
Participant qualify for exemption from or comply with Code Section 409A;
provided, however, that the Company makes no representations that the Restricted
Stock Units shall be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Restricted Stock
Units. Nothing in this Agreement or the Plan shall provide a basis for any
person to take action against the Company or any affiliate based on matters
covered by Code Section 409A, including the tax treatment of any amount paid or
payable or Award made under this Agreement, and neither the Company nor any of
its affiliates shall under any circumstances have any liability to any
Participant or his or her estate or any other party for any taxes, penalties or
interest imposed under Code Section 409A for any amounts paid or payable under
this Agreement.

 

   3 of 5    First Name Last Name       U.S. RSU Agreement (Time-vested)



--------------------------------------------------------------------------------

5. Undertaking. The Participant hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to the provisions of this Agreement.

6. Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Restricted Stock Units granted pursuant to this Award may not be
sold, pledged (as collateral for a loan or as security for the performance of an
obligation or for any other purpose), assigned, hypothecated, transferred,
disposed of in exchange for consideration, made subject to attachment or similar
proceedings, or otherwise disposed of under any circumstances.

7. Governing Law. The Award grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Washington, as provided in
the Plan. For purposes of litigating any dispute that arises under this grant or
the Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Washington, and agree that such litigation shall be conducted in
the courts of King County, or the United States District Court for the Western
District of Washington, and no other courts, where this grant is made and/or to
be performed.

8. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

9. No Rights as Shareholder. The Participant will not have dividend, voting or
any other rights as a shareholder of the Shares of Common Stock with respect to
the Restricted Stock Units. Upon payment of the vested Restricted Stock Units in
Shares of Common Stock, the Participant will obtain full dividend, voting and
other rights as a shareholder of the Company.

10. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

11. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares of Common Stock acquired under the
Plan, to the extent that the Company determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require the Participant to sign any additional agreements or undertakings (as
provided in Section 5 above) that may be necessary to accomplish the foregoing.

By the Participant's signature and the Company's signature below, the
Participant and the Company agree that this grant is governed by this Agreement
and the Plan.

EXECUTED as of the Restricted Stock Unit Date of Grant.

 

   4 of 5    First Name Last Name       U.S. RSU Agreement (Time-vested)



--------------------------------------------------------------------------------

STARBUCKS CORPORATION By  

 

Its  

 

PARTICIPANT Signature  

 

 

   5 of 5    First Name Last Name       U.S. RSU Agreement (Time-vested)